Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Response to Amendment
Applicant’s arguments, see amendment, filed on January 21, 2022, with respect to the rejection of claims 1-8 and 10-21 under 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more have been fully considered and are accepted. The rejection of the respective claims has been maintained for the reasons noted below. Further, the rejection of claims 1-8 and 10-21 under 35 U.S.C. 103 has been maintained for the reasons explained below. The Examiner acknowledges the cancellation of claim 9 in the previous correspondence. Claims 1-8 and 10-21 are pending in the application. No claims are allowed. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:


In reference to claims 1-8 and 10-21: the claimed invention is directed to abstract idea without significantly more. In reference to claims 1, 10 and 16: The claims recite a method (process), a multi-source data evaluation computing device (an apparatus), and a non-transitory computer-readable media for the purposes of analyzing data sets (process and apparatus). However, this judicial exception is not integrated into a practical application because: 
In prong one: analyzing a data set under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer elements. That is reciting “computing device”, “display” and “a non-transitory computer-readable medium”, nothing in the claim element precludes the step from practically being performed in the mind. For instance, “receiving a user input” is simply a data gathering step, like collection of data even by human in the form of interview of an actual observation from a data collected would meet the step. Human in general can identify from the data gathered. On a side note, a person can have some reference data about an individual’s habit and activity too. Analyzing a data set in a broadest sense may also be considered a human thought process, so are calculating, determining, generating or providing or sending of information all read on a human thought process.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for all reasons noted above.
The steps noted in the amended claim 1 for instance are entirely defined in terms of administrative concepts that would have been carried out by human agent in terms of manual activity. 

The judicial exceptions noted above are not integrated into a practical application. In particular, the claims only recites one additional element – using a processor to perform transmitting, analyzing, calculating, generating and sending steps. The processor or computer in all these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (U.S. Patent No. 5,918,222, hereon Fukui) in view of Pinckney et al. (U.S. PAP 2011/0307478, hereon Pinckney)
In reference to claim 1: Fukui discloses a method (see Fukui, Abstract), comprising: 
Receiving, from a user computing device, a user input including user information for a user (see Fukui, Fig. 17, information gathered from an interactive window); 
Identifying, based on the received user information, one or more products for evaluation (see Fukui, Fig. 17, evaluation would be confirming a schedule for the client); 
Transmitting, to one or more computing devices, a request for social data related to the user (see Fukui, column 7, lines 45-51, suggesting that there is transmission occurred during the interaction with a client); 
Receiving, from the one or more computing devices, the social data related to the user (see Fukui, column 7, lines 45-51, suggesting that there is transmission occurring during the interaction with a client, and also column 22, lines 50-67);
Fukui, column 56, lines 25-67); 
Calculating, based on the analyzed social behavior, one or more social scores; determining, based on the one or more social scores, whether the user is eligible for the identified one or more products (see Fukui, column 23, lines 4-33); 
Generating an output indicating whether the user is eligible for the identified one or more products (see Fukui, column 24, lines 23-45); and 
Sending, to the user computing device, the output for display (see Fukui, column 24, lines 39-45, it shows after checking that the individual has no privilege yet, the system provides a low level request that would establish a different level or process). 
However, the instant application doesn’t specifically mentions “machine learning dataset”; but “machine learning dataset” is a dataset of values stored in the system that are collected from individuals for the purposes of segmenting customers based on different attributes. 
For instance Pinckney discloses “a machine learning with respect to user online behavior ... [such as] buying behavior, browsing behavior, social networking behavior, and location-based behavior and the like (see Pinckney, paragraph [0255]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method as taught by Fukui and incorporate a machine learning to the data set in Fukui in order to evaluate the social habit the user because machine learning would allow an improvement in efficiency and accuracy of the data needs to be tracked. 
Fukui at least has one service account with the user (see Fukui, Fig. 17 represents for instance once such account). A data collection method by “scanning the one or more social network service accounts associated with the user” which is to say that collecting or taking or retrieval of data would meet the language in the limitation (see Fukui, Fig. 3). The term category, as in the instant claim is in fact similar concept as the demand reception unit 433 receives inputs such as text, image, speech through a communication means, such as a network, in other words, the social behavior or habit of the user is used to determine a quality of the social data falling into each of a plurality of categories of social behavior in order to get a service, or in the instant case to have access to a reward concept. 
With regard to claim 2: Fukui in view of Pinckney further discloses that the social data includes one or more of: a social media post, an email, a text message, a chat message, an image, a video, and a list of friends or connections (see Fukui, Fig. 32, 34 and Fig. 36). 
With regard to claim 3: Fukui in view of Pinckney further discloses that analyzing the social data to evaluate the social behavior of the user comprises: scanning the social data for language or images indicative of the social behavior of the user; and analyzing, using the one or more machine learning datasets, the language or images to evaluate the social behavior of the user (see Fukui, column 80, line 7 to column 81, line 65, for instance).
With regard to claim 4. Fukui in view of Pinckney further discloses that analyzing the social data to evaluate the social behavior of the user comprises: determining one or Fukui, column 81, lines 8-65). 
With regard to claim 5. Fukui in view of Pinckney does not explicitly discloses the one or more categories of the analyzed social data include a number of images showing the user engaging in risky behavior, a number of posts describing the user engaging in risky behavior, a number of images showing the user engaging in positive behavior, a number of posts describing the user engaging in positive behavior, a number of friends/connections the user has, a number of text messages sent/received by the user, a number of phone calls placed/received by the user, a number of posts posted by the user, and a number of posts referencing the user; however, Fukui studies the behavior of the individual and the level of the analysis of the social data would be considered variation of implementation (see Fukui, column 31, lines 31-43)
With regard to claim 6: Fukui in view of Pinckney further discloses that determining whether the user is eligible for the identified one or more products (such as access level) comprises: determining that one or more of the one or more social scores is above a corresponding threshold value (checking the personal reference or threshold value would serve as a kind of threshold value); and in response to the determination that one or more of the one or more social scores is above the corresponding threshold value (like a known person in the system with all the attributes), determining that the user is eligible for the identified one or more products, wherein the output indicates that Fukui, column 23, lines 4-54).
With regard to claim 7: Fukui in view of Pinckney further discloses that determining whether the user is eligible for the identified one or more products comprises: determining that at least one of the one or more social scores is below a corresponding threshold value (this would be upon checking the personal reference); and in response to the determination that at least one of the one or more social scores is below the corresponding threshold value (this is where the user is determined to stay at the initial state), determining that eligibility of the user for the identified one or more products is uncertain, wherein the output indicates that eligibility for the identified one or more products could not be determined and additional information is required (see Fukui, column 23, lines 23-54).
With regard to claim 8: Fukui in view of Pinckney further discloses that determining whether the user is eligible for the identified one or more products is further based on results of an interactive condition evaluation test (see Fukui, column 23, lines 14-22, indicates an interactive condition that forces the system to check eligibility level based on the social data learned or stored in the system).  Fukui further discloses that the interactive condition evaluation test includes at least one of a biometric test, a mobility test, a reflex test, and a cognitive skills tests (see Fukui, Figs. 42a, b and c; and column 7, lines 24-44, having two pieces of data requires checking or testing to make certain that the right action or service to the end user could be provided).
In reference to claims 10 and 16: see the rejection in reference to claim 1 above. 
With regard to claims 11 and 17: see the rejection with regard to claim 3 above. 
With regard to claims 12 and 18: see the rejection with regard to claim 4 above. 
With regard to claims 13 and 19: see the rejection with regard to claim 6 above. 
With regard to claims 14 and 20: see the rejection with regard to claim 7 above. 
With regard to claim 15: see the rejection with regard to claim 8 above. 
With regard to claim 21: Fukui in view of Pinckney does not explicitly discloses that collecting the social data related the user comprises sending, to the user computing device, a instructions to collect additional social data comprising stored images, a quantity of contacts, quantity of text and email messages sent/received by the user, a quantity of phone calls placed/received by the user; and receiving, from the user computing device, an additional social data wherein the social data further comprises images, emails messages, text messages, quantity of phone calls, or a quantity of contacts; however, all these information are pieces of information between an administrator and the end user using a generic platform similar to Fukui’s application for the purposes of allowing or providing service to the end user which in fact the demand reception unit in Fukui provides similar communication means, which includes or implies that retrieval and receiving from the user and providing to the user some form of information exchange as it would be carried through. (See Fukui, column 45, lines 20-58).  
Response to Argument
Applicant’s arguments, see amendment, filed on January 21, 2022, with respect to the rejection of claims 1-8 and 10-21 under 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more have been fully considered and are accepted. The rejection of the respective claims has been maintained for the reasons noted above and further explained below. Furthermore, the rejection of claims 
Claim rejection – 35 U.S.C. 101
In reference to claims 1-8 and 10-21: applicants argued that “the claims are not directed to a judicial exception (i.e., abstract idea, as human thought process) under step 2A” (See Argument, page 10, second and third paragraphs).  
The Examiner respectfully disagrees with the premises for the following reason. The steps noted in the amended claim 1 for instance are entirely defined in terms of administrative concepts that would have been carried out by human agent in terms of manual activity. In other words, it reads on mental process grouping. Applicant(s) further argued that “independent claims 1, 10 and 16 do not recite subject matter falling within any of the three enumerated groupings” (see argument, page 11, and second paragraph). Again the substance of these claims is actually a human though process. A person of ordinary skill in the art should be able to manage these relations with pencil and paper without resorting to any form of network or machine related concepts. Applicant even stated that “independent claims 1, 10, and16 do not recite subject matter that involves observation, evaluation, judgement or opinion that could be performed mentally or with pen and paper.” (See argument, page 11, and fourth paragraph). The idea of identifying, collecting, analyzing, calculating, determining and sending the outcome of a judgement based on observation of a customer behavior actually reads on “observation, evaluation, judgement or opinion that could be performed mentally or with pen and paper. 

As In prong 2: unlike the Applicant(s) argument (see page 13, section 2, in reference to step 2B) the judicial exceptions noted above are not integrated into a practical application. In particular, the claims only recites one additional element – using a processor to perform transmitting, analyzing, calculating, generating and sending steps. The processor or computer in all these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claim rejection – 35 U.S.C. 103
Applicant argued that “Fukui fails to teach or suggest analyzing, by social data analysis module of the first computing device and using one or more machine learning Fukui in view of Pinckney now address “the machine learning language” implementation of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857